DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-20 is/are pending in the application.
Claim(s) 1-20 is/are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/19/2019 and 8/18/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 11-12, 17, and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason (US PGPUB 20070255194) in view of Areskoug (US PGPUB 6486378).
Regarding claim 1, Gudnason discloses a wound dressing (a wound dressing 10: ¶0055 and Figs. 4-5) comprising: 

…
an absorbent layer (a hydrophilic foam absorbent core 14: ¶0055) …, the absorbent layer comprising a third wound-facing side and a third environment- facing side (Figs. 4-6); and 
a fluid indicator (a reservoir 36 comprising absorbent material 20: ¶0070 and Figs. 4-6) …, the fluid indicator (36 + 20) configured to transition from an initial state to a swollen state in response to absorbing a predetermined amount of liquid (¶0070-0072).  
Gudnason does not disclose a foam layer comprising a second wound-facing side and a second environment-facing side coupled with the first wound-facing side of the backing layer; the absorbent layer positioned between the backing layer and the foam layer; and the fluid indicator positioned between the backing layer and the foam layer.
In the same field of endeavor, wound dressing, Areskoug discloses a wound dressing comprising a hydrophilic foam layer (3) coated with a liquid permeable adhesive layer on one side (Abstract). Areskoug further discloses an absorbent layer (2) disposed on the foam layer (Col. 2, lines 8-37, and Fig. 1) for the benefits of draining the foam layer by capillary action and eliminating risk of skin maceration (Col. 1, lines 35-48 and Col. 2, lines 50-55). From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a foam layer comprising a second wound-facing side 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason by incorporating a foam layer, similar to that disclosed by Areskoug, in order to drain the foam layer by capillary action and eliminate risk of skin maceration, as suggested in Col. 1, lines 35-48 and Col. 2, lines 50-55 of Areskoug and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 2, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason further discloses wherein the at least one fluid indicator is substantially non-visible in the initial state and substantially visible in the swollen state (Figs. 4-6).
Regarding claim 11, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason further discloses wherein the fluid indicator is a visual fluid indicator (¶0070, 0071, 0075, and Figs. 4-6).
Regarding claim 12, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 11.

Regarding claim 17, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason further discloses wherein the backing layer comprises a polyurethane film (¶0100).
Regarding claim 20, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason further discloses wherein absorbent layer comprises a wicking material configured to distribute fluid through the absorbent layer (¶0077-0078).
Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug, as applied to claim 1 above, and further in view of Dagger (US PGPUB 20150351970).
Regarding claim 3, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason in view of Areskoug discloses a fluid indicator positioned between the backing layer and the foam layer (see rejection for claim 1 above), but does not disclose wherein a plurality of fluid indicators positioned between the backing layer and the foam layer.  
In the same field of endeavor, wound dressing, Dagger discloses a wound dressing comprising an absorbent laser and a plurality of fluid indicators (¶0003-0004). Dagger 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug by constructing the fluid indicator in a plurality of fluid indicators, similar to that disclosed by Dagger, in order to indicate wound exudate loading within a part of the dressing and/or indicate vertical and/or horizontal spread of wound exudate throughout the dressing, as suggested in ¶0004 of Dagger, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and as it has been held that constructing formerly integral structure in various elements involves only routing skill in art. One would have been motivated to construct the fluid indicator in a plurality of fluid indicators for the purpose of indicating wound exudate loading within a part of the dressing and/or indicating vertical and/or horizontal spread of wound exudate throughout the dressing. See MPEP § 2144.04 (V) (C).
Regarding claim 5, Gudnason in view of Areskoug and Dagger discloses all the limitations as discussed above for claim 3.

Dagger further discloses indicators 510 having a second color (¶0061 and Figs. 5A-B) and indicators 511 having a third color (¶0062 and Figs. 5A-B) for the benefits of indicating the user that the absorbent layer of the dressing became saturated and thus requiring changing to new dressing (¶0062). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a first portion of the plurality of fluid indicators comprise a first color pigment and a second portion of the plurality of fluid indicators comprise a second color pigment different than the first color pigment yields the predictable result of indicating the user that the absorbent layer of the dressing became saturated and thus requiring changing to new dressing.
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug and Dagger by providing two portions of the plurality of fluid indicators with two different color pigments, similar to that disclosed by Dagger, in order to indicate the user that the absorbent layer of the dressing became saturated and thus require changing to new dressing, as suggested in ¶0062 of Dagger and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 6, Gudnason in view of Areskoug and Dagger discloses all the limitations as discussed above for claim 3.

Dagger further discloses a color intensity of each of the plurality of fluid indicators increases from a central position of the absorbent layer (color of indicators 511 of a second material 516 and indicators 510 of a first material 512 changes from white to contrasting colored mark: ¶0062 and Fig. 5B) for the benefits of indicating the user that the absorbent layer of the dressing became saturated and thus requiring changing to new dressing (¶0062). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a color intensity of each of the plurality of fluid indicators increases from a central position of the absorbent layer yields indicating the user that the absorbent layer of the dressing became saturated and thus requiring changing to new dressing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug and Dagger by providing a color intensity of each of the plurality of fluid indicators, similar to that disclosed by Dagger, in order to indicate the user that the absorbent layer of the dressing became saturated and thus require changing to new dressing, as suggested in ¶0062 of Dagger and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 4 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug and Dagger, as applied to claim 3 above, and further in view of Revol-Cavalier (US PGPUB 20160331593).
Regarding claim 4, Gudnason in view of Areskoug and Dagger discloses all the limitations as discussed above for claim 3.
Gudnason in view of Areskoug and Dagger does not disclose wherein the plurality of fluid indicators positioned between the backing layer and the foam layer are in a pattern radiating outward from a central position of the absorbent layer.
In the same field of endeavor, wound dressing, Revol-Cavalier discloses an article applied against the wound in order to absorb a liquid comprising a distal absorbent layer and visual indicators (Abstract). Revol-Cavalier further discloses the visual indicators are in a pattern radiating outward from a central position of the absorbent layer (¶0087, 0116, Figs. 3 and 11) for the benefits of locating the presence of wound exudate at various locations of the absorbent layer, refining the quantification of the wound exudate absorbed by the wound dressing, and giving information representative of the saturation level of the wound dressing at any moment (¶0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug and Dagger by arranging the plurality of fluid indicators, similar to that disclosed by Revol-Cavalier, in order to locate the presence of wound exudate at various locations of the absorbent layer, refine the quantification of the wound exudate absorbed by the wound dressing, and give information representative of the saturation level of the wound dressing at any moment, as suggested in ¶0040 of Revol-Cavalier.
Claim(s) 7 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug and Dagger, as applied to claim 3 above, and further in view of Simmons (US PGPUB 20150351971).
Regarding claim 7, Gudnason in view of Areskoug and Dagger discloses all the limitations as discussed above for claim 3.
Gudnason in view of Areskoug and Dagger does not disclose wherein the plurality of fluid indicators radiates outward from a perimeter of the absorbent layer.
  In the same field of endeavor, wound dressing, Simmons discloses a wound dressing comprising a first liquid barrier 102, a second liquid barrier 104 and a gap 103 filled with a liquid indicator (¶0021-0022 and Fig. 1). Simmons further discloses the gap 103 radiates outward from a perimeter of the layer 104 for the benefits of notifying the patient or the caregiver that the liquid has penetrated pass the first liquid barrier and thus replacing the wound dressing (¶0024-0025). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing the plurality of fluid indicators radiates outward from a perimeter of the absorbent layer yields the predictable result of notifying the patient or the caregiver that the wound exudate has penetrated pass the absorbent layer and thus replacing the wound dressing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug and Dagger by arranging the plurality of fluid indicators, similar to that disclosed/suggested by Simmons, in order to notify the patient or the caregiver that the wound exudate has penetrated pass the absorbent layer and thus replace the wound dressing, as suggested in ¶0024-0025 of Simmons and as it has been held that the use .
Claim(s) 8, 15-16 and 18 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug, as applied to claim 1 above, and further in view of Freedman (US PGPUB 20130165821).
Regarding claim 8, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason in view of Areskoug does not disclose wherein the fluid indicator comprises sodium polyacrylate (SAP).  
In the same field of endeavor, wound dressing, Freedman discloses a mechanical wound therapy system comprising a connection for a vacuum source (Abstract). Freedman further discloses/suggests using sodium polyacrylate spheres as fluid indicators for the benefits of monitoring saturation levels in a container and allowing replacement of the container (¶0126). From these teachings, a person having ordinary skill in the art would have recognized/deduced that having the fluid indicator comprises sodium polyacrylate yields the predictable result of monitoring saturation levels in the wound dressing and allowing replacement of the wound dressing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug by making the fluid indicator with sodium polyacrylate, similar to that disclosed/suggested by Freedman, in order to monitor saturation levels in the wound dressing and allow replacement of the wound dressing, as suggested in ¶0126 of 
Regarding claims 15 and 16, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason in view of Areskoug does not disclose wherein the size of the fluid indicator in the initial state is between about 0.1 mm and about 3 mm in diameter and wherein the size of the fluid indicator in the swollen state is between about 1 mm and about 10 mm in diameter.   
However, Gudnason further suggests the thickness of the absorbent layer of the wound dressing in the initial state is from 0.5 mm to 20 mm (¶0083), but does not disclose the diameter size of the fluid indicator. 
Freedman further discloses/suggests having spheres as fluid indicators. Freedman further suggests that the size of fluid indicator sphere in the initial state is between 2 mm and 1 cm for the benefits of monitoring saturation levels in a container and allowing replacement of the container (¶0126). In addition, the taught range in the initial state overlaps with the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug by changing the shape of the fluid indicator to a spherical shape and by making the diameter size of the fluid indicator in the initial state within the claimed range, similar to that disclosed/suggested by Freedman, in order to monitor saturation levels in the wound dressing and allow replacement of the wound dressing, as suggested in ¶0126 of Freedman, as it has been held that a mere change in shape of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
Gudnason further suggests the absorbent layer of the wound dressing constructed of flexible open-cell foam (¶0078) and can expand to about 110% of its dry size when exudate laden (¶0079) for the benefits of encouraging capillary action and promoting fluid transport (¶0078). From these teachings, a person having ordinary skill in the art would have recognized/deduced that selecting a flexible open-cell foam as a material for the fluid indicator yields the predictable result of encouraging capillary action and promoting fluid transport.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug and Freedman by selecting a flexible open-cell foam as a material for the fluid indicator, similar to that suggested by Gudnason, in order to encourage capillary action and promote fluid transport, as suggested in ¶0078 of Gudnason and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Furthermore, one would have been motivated to select a flexible open-cell foam as a material for the fluid indicator in order to encourage capillary action and promote fluid Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Thus, the fluid indicator of Gudnason in view of Areskoug and Freedman can expand to about 110% of its dry size in the swollen state. 
Since the fluid indicator of Gudnason in view of Areskoug and Freedman can expand to about 110% of its dry size in the swollen state, the size of the fluid indicator in the swollen state is between about 0.11 mm and about 3.3 mm in diameter. Thus, the taught range in the swollen state overlaps with the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug and Freedman by making the diameter size of the fluid indicator in the swollen state within the claimed range, similar to that suggested by Gudnason and Freedman, in order to encourage capillary action and promote fluid transport, as suggested in ¶0078 of Gudnason and ¶0126 of Freedman, as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, and as it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). Furthermore, one would have been motivated to scale the size of the fluid indicator in the swollen state to be between about 1 mm and about 10 mm in diameter in order to provide a fluid indicator with a suitable size to the wound dressing, to encourage capillary action, and to promote fluid transport. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
Regarding claim 18, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.

Freedman further discloses/suggests the wound dressing comprising a backing layer (a sealing layer 111: ¶0069). In addition, Freedman discloses wherein the wound dressing comprising an adhesive layer coupled with the first wound-facing side of the backing layer (the ventral surface of the sealing layer 111: ¶0069) for the benefit of allowing the backing layer to be sealed to the remaining dressing (¶0069).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug by incorporating an adhesive layer, similar to that suggested by Freedman, in order to encourage capillary action and promote fluid transport, as suggested in ¶0069 of Freedman.
Claim(s) 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug, as applied to claim 1 above, and further in view of Freedman and/or Hoffman (US PGPUB 20070027414).
Regarding claim 9, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason in view of Areskoug does not disclose wherein the fluid indicator has a substantially spherical shape.  
However, Gudnason further suggests that the wound dressing makes in any desired sizes and shapes (¶0042).
Freedman further suggests that the size and shape of the dressing vary based on the function or location of use or to match the unique contours of the wound (¶0066).

From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a spherical shape fluid indicator yields the predictable result of matching the unique contours of the wound and conforming wound depths and shapes. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug by changing shape of the fluid indicator into a spherical shape, similar to that disclosed/suggested Gudnason, Freedman and/or Hoffman, in order to match the unique contours of the wound and conform wound depths and shapes, as suggested in ¶0042 of Gudnason, ¶0066 of Freedman, and ¶0054 of Hoffman, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (See MPEP § 2144.04 (IV) (B)). Further, one would have been motivated to select the spherical shape of the fluid indicator for the purpose of matching the unique contours of the wound and conforming wound depths and shapes. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug, as applied to claim 1 above, and further in view of Freedman and/or Hoffman and Simmons.
Regarding claim 10, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason in view of Areskoug does not disclose wherein the fluid indicator has a substantially ring shape and encircles a perimeter of the absorbent layer.  
However, Gudnason further suggests that the wound dressing makes in any desired sizes and shapes (¶0042).
Freedman further suggests that the size and shape of the dressing vary based on the function or location of use or to match the unique contours of the wound (¶0066).
Hoffman further discloses/suggests having a fluid communicating layer in various shapes for the benefit of conforming various wound depths and shapes (¶0054). 
From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a ring shape fluid indicator yields the predictable result of matching the unique contours of the wound and conforming wound depths and shapes. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug by changing shape of the fluid indicator into a ring shape, similar to that disclosed/suggested Gudnason, Freedman and/or Hoffman, in order to match the unique contours of the wound and conform wound depths and shapes, as suggested in ¶0042 of Gudnason, ¶0066 of Freedman, and ¶0054 of Hoffman, as it has been held In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Simmons further discloses the gap 103 radiates outward from a perimeter of the layer 104 for the benefits of notifying the patient or the caregiver that the liquid has penetrated pass the first liquid barrier and thus replacing the wound dressing (¶0024-0025). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing the fluid indicator encircles a perimeter of the absorbent layer yields the predictable result of notifying the patient or the caregiver that the wound exudate has penetrated pass the absorbent layer and thus replacing the wound dressing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug, Freedman and/or Hoffman by arranging the fluid indicator, similar to that disclosed/suggested by Simmons, in order to notify the patient or the caregiver that the wound exudate has penetrated pass the absorbent layer and thus replace the wound dressing, as suggested in ¶0024-0025 of Simmons and as it has been held that .
Claim(s) 13-14 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug, as applied to claim 1 above, and/or further in view of Nhan (US PGPUB 20140188063).
Regarding claim 13, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason further discloses wherein the fluid indicator is a tactile fluid indicator (the fluid indicator is capable of being a tactile fluid indicator because the user or caregiver is capable of touching/feeling the surface of the backing layer to determine if the fluid indicator expand to a maximum capacity). In addition, since the taught fluid indicator and the claimed fluid indicator are patentably indistinct in term of structure and both configured to transition from an initial state to a swollen state in response to absorb liquid, the taught fluid indicator is considered/expected to be capable of being a tactile fluid indicator. See §§ MPEP 2112.01 (I) and 2114 (I)-(II). 
In addition, in an analogous art for being directed to solve the same problem, absorbing fluid, Nhan discloses a wetness sensing system for use with an absorbent article (Abstract). Nhan further discloses/suggests a tactile wetness indicator for use in absorbent articles for the benefit of assisting user in identifying a wet absorbent article condition (¶0002). From these teachings, a person having ordinary skill in the art would have recognized/deduced that having a tactile fluid indicator yields the predictable result of assisting the user or caregiver in identifying when the fluid indicator fully absorbs liquid. 

Regarding claim 14, Gudnason in view of Areskoug and Nhan discloses all the limitations as discussed above for claim 13.
Gudnason further discloses wherein the backing layer comprises a stretchable portion configured to deform when the fluid indicator is in the swollen state (¶0072, 0100, and Figs. 4-6).  
Claim(s) 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Gudnason in view of Areskoug, as applied to claim 1 above, and further in view of Cullen (WO 2016189113).
Regarding claim 19, Gudnason in view of Areskoug discloses all the limitations as discussed above for claim 1.
Gudnason does not disclose wherein the foam layer comprises a hydropolymer foam.  
In the same field of endeavor, wound dressing, Cullen discloses a polyurethane foam wound dressing comprising an oxidoreductase enzyme and a substrate for the enzyme (Abstract). Cullen further discloses the foam wound dressing is hydropolymer 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Gudnason in view of Areskoug by having the foam layer comprising hydropolymer foam, similar to that disclosed by Cullen, in order to absorb wound exudate to avoid maceration whilst swelling to conform to the wound bed and maintain moisture levels within the wound, as suggested in pg. 1, lines 13-16 of Cullen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanakkanatt (US PGPUB 20140088534 – of record) discloses a wound dressing comprising a contact layer, an absorbent dressing layer, an outer layer and a liquid indicator (Fig. 4 and accompanying texts).
Karami (US PGPUB 5167613 – of record) discloses a wound dressing comprising a first layer comprising a material which swells when in contact with water and a second layer comprising a material which when in contact with water does not swell or swells less than the first layer (Figs. 1-5 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                            /ANDREW J MENSH/      Primary Examiner, Art Unit 3781